In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated November 9, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. On the facts in this case, the appellant’s jail time was correctly calculated pursuant to subdivision 3 of section 70.30 of the Penal Law. Appellant’s good behavior credit is limited by paragraph (a) of subdivision 4 of that same section, and may not exceed one third of his aggregate maximum term. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.